Broyles, J.
1. A defendant, at any time before judgment is pronounced against him, has a right to withdraw his plea of “guilty” and plead “not guilty” (Penal Oode, § 971); and this is true although it w.as at the instance of the defendant that the court did not pronounce sentence upon him at the time he pleaded guilty, but deferred doing so for several' days, and although all the witnesses in the case had been dismissed and all the jurors discharged for the term.
2. The judge erred in overruling the motion to vacate the judgment and sentence. Judgment reversed.